People v Rivera (2022 NY Slip Op 05806)





People v Rivera


2022 NY Slip Op 05806


Decided on October 18, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 18, 2022

Before: Acosta, P.J., Renwick, Webber, Singh, Moulton, JJ. 


SCI. No. 3713/16; Ind. No. 4213/16 Appeal No. 16476-16477 Case No. 2018-434, 2018-2650 

[*1]The People of the State of New York, Respondent,
vRaymond Rivera, Defendant-Appellant.


Twyla Carter, The Legal Aid Society, New York (Hilary Dowling of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Emily Gault of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J.), rendered February 1, 2017, convicting defendant, upon his plea of guilty, of burglary in the second degree and petit larceny, and sentencing him, as a second violent felony offender, to an aggregate term of 10 years, and judgment, same court (Jill Konviser, J.), rendered October 10, 2017, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him, as a second violent felony offender, to a concurrent term of 16 years, unanimously affirmed.
With regard to the October 10, 2017 conviction, we perceive no basis for reducing the sentence. Defendant does not raise any issues regarding his February 1, 2017 conviction. 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 18, 2022